Citation Nr: 0016748	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1985 to June 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to TDIU 
benefits.

The issues of an increased rating for stress urinary 
incontinence with decreased bladder capacity and service 
connection for residuals of cervical laminectomy, C5-6, with 
arthritic changes had previously been part of the veteran's 
appeal.  In a February 1997 rating decision, a 60 percent 
rating for urinary incontinence with decreased bladder 
capacity was granted under Diagnostic Code (DC) 7517.  The RO 
informed the veteran that this represented a full grant of 
benefits since this was the maximum rating for that DC.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (an increased rating 
claim remains in controversy where less than the maximum 
benefit available is awarded).  

In a January 1998 rating decision, service connection was 
granted for cervical laminectomy, C5-6, with arthritic 
changes.  The veteran has not expressed disagreement with the 
"down-stream" issues of either the effective date or 
disability evaluation assigned to this disability; therefore, 
such matter is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 
122 F.3d 1030 (Fed.Cir., 1997); see also Holland v. Gober, 
10 Vet. App. 433 (1997) (per curiam).  Accordingly, the only 
pending issue is listed on the title page of this decision.   

This case was before the Board in November 1997, at which 
time it was remanded for additional development.  The RO 
complete such development to the extent possible, and the 
case is again before the Board for appellate review.  The 
Board is obligated by law to ensure that the RO complies with 
its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran has reported completing four years of high 
school.  Records also show that the veteran worked as a 
clerk-typist, cashier, and waitress.  She last worked in 
March 1995.  

2.  Service connection is in effect for stress urinary 
incontinence with decreased bladder capacity, evaluated as 
60 percent disabling; status post total abdominal 
hysterectomy (TAH) with bilateral salpingo-oophorectomy 
(BSO), evaluated as 
50 percent disabling; and residuals of cervical surgery, with 
arthritic changes, evaluated as 10 percent disabling.  The 
combined disability evaluation has been 70 percent since 
February 1, 1996, and 80 percent since November 6, 1996.

3.  The veteran's service-connected disabilities are not of 
sufficient severity so as to preclude the veteran from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The veteran is not unemployable due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection is in effect for stress urinary 
incontinence with decreased bladder capacity, evaluated as 
60 percent disabling; status post total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, evaluated 
as 50 percent disabling; and residuals of cervical surgery, 
with arthritic changes, evaluated as 10 percent disabling.  
The combined disability evaluation has been 70 percent since 
February 1, 1996, and 80 percent since November 6, 1996.  The 
veteran also receives special monthly compensation on account 
of the loss of a creative organ.  

The veteran has reported completing four years of high 
school.  Records also show that the veteran worked as a 
clerk-typist, cashier, and waitress.  She last worked in 
March 1995.

A letter dated in August 1995 from the veteran's husband 
shows that the veteran's urinary problems resulted in her 
having to go to the bathroom every 15-30 minutes.  She went 
through at least 2 packages of absorbent pads a week.  If she 
is unable to make it to a restroom, the pad will often not 
absorb everything and she will wet herself, thereby 
embarrassing her.  

The veteran was afforded a VA orthopedic examination in 
November 1995.  The veteran complained of dull aching pain on 
the left side of her neck that radiated into the left arm and 
all the fingers of the left hand.  She stated that her neck 
pain was constantly present.  She obtained partial relief 
with Ben Gay, heat and medication.  She reported that she 
quit her job as a waitress because of her neck symptoms.  The 
veteran was right-handed.  The diagnosis was rule out 
cervical disc, C5, 6.  The examiner commented that there was 
a marked functional overlay in the symptomatology; the 
magnetic resonance imaging (MRI) was certainly equivocal.   

A private radiographic study of the cervical spine dated in 
December 1995 showed minimal hypertrophic spondylosis, C5-6, 
with associated minimal encroachment involving intervertebral 
foramina bilaterally at that level.  There were no other 
findings of significance.  A cervical myelogram showed 
evidence of focal anterior extradural defect C5-6 with 
associated hypertrophic spur at that level.  In an 
accompanying letter, the veteran's private doctor noted that 
the veteran would be undergoing a cervical laminectomy, for 
which she would need assistance from her husband for about 3 
weeks.  At that time, she would be unable to drive and take 
care of day-to-day items.  A cervical laminectomy was 
subsequently accomplished in December 1995.  

The veteran was afforded a VA examination in November 1996.  
The veteran reported that she had to use a pad continuously 
because of constant urinary incontinence.  The veteran 
changed the pad at least 4-6 times per day.  The pertinent 
diagnosis was urinary incontinence with decreased bladder 
capacity.  

During VA orthopedic examination in December 1996, the 
veteran indicated that she was not working but she attended a 
community college where she studied health administration.  
She complained of a dull aching pain in her neck that 
radiated into her left arm and all the fingers of her left 
hand.  Every 3-4 days, she also noticed some numbness 
throughout all the fingers of her left hand.  Pain was on a 
daily basis and was aggravated by bending and lifting.  She 
obtained partial relief from medication and applying heat in 
the area.  On physical examination, the veteran did not 
appear in any acute or chronic distress.  Examination of the 
cervical spine revealed an old, healed laminectomy scar 
posteriorly.  There was no localized tenderness about the 
cervical spine and no evidence of any muscle spasm.  Some 
restriction of motion was demonstrated.  Deep tendon reflexes 
in the upper extremities were intact; there was no 
demonstrable sensory loss in the upper extremities.  Radial 
pulses were easily palpable.  There was no evidence of any 
muscle atrophy or weakness in either upper extremity.  
Bilateral handgrips were excellent.  

X-rays of the cervical spine revealed some early degenerative 
arthritic changes in the uncovertebral joints at C5-6.  The 
disc space between C5 and C6 was well maintained, but on the 
oblique films the intervertebral foramina on the left was 
slightly more narrow than that on the right.  The diagnosis 
was status postoperative cervical laminectomy.  

The veteran sought VA treatment in January 1997 for cervical 
spine pain.  In a February 1997 letter, the veteran's private 
doctor stated that the veteran needed to drop her college 
classes.  He indicated that she had severe and chronic neck 
problems, for which she was being reevaluated.  

A letter dated in March 1997 from the veteran's private 
doctor shows that the veteran was treated for cervical 
spondylosis.  A private radiographic study of the cervical 
spine in May 1997 revealed mild spurring at C5-6 and to a 
lesser degree at C4-5.  The neural foramina were unremarkable 
for some osseous impingement at the level of C5-6 on the left 
and to a lesser degree on the right.  In June 1997, the 
assessment was arthritic changes at C5-6.  A computed 
tomography at that time showed postoperative changes at C5-6 
with a ventral bony impression.  On private clinical 
examination in June 1997, the veteran had pain by flexion and 
extension with mild cervical paraspinal muscle spasm.  On 
motor testing, there was good strength in all 4 limbs.  There 
were no pathological reflexes; sensory examination was 
intact.  

Private medical records dated in June 1997 indicate that the 
veteran's pain had been getting progressively worse since her 
previous surgery (1995).  There was no particular injury 
associated with the onset of pain.  Numbness and tingling of 
the left arm were reported.  Testing was recommended.  About 
13 days thereafter, it was noted that the veteran was doing 
somewhat better.  Testing showed only evidence of 
spondylosis, non-surgical at the time.  

A rating decision dated in January 1998 granted service 
connection for cervical laminectomy, C5-6, with arthritic 
changes.  A temporary total rating based on convalescence was 
assigned from December 18, 1995, through January 1996.  A 10 
percent evaluation became effective February 1, 1996.  

A statement dated in March 1998 from the veteran's former 
employer indicates that she was employed from September 1992 
to March 1993 as a sales clerk.  The reason for termination 
was listed as "quit."  

A July 1998 statement from a former employer indicates that 
the veteran worked from September 14, 1995, to September 18, 
1995 in the performance of warehouse/shipping.  It was noted 
that the veteran was unable to return to work due to a 
physical challenge that had been acquired prior to coming to 
work for that organization.  

VA outpatient treatment records dated in August 1998 show 
that the veteran complained of urinary incontinence for 
years.  In September 1998, the veteran complained of hot 
flashes, irritability, feeling hot and unable to sleep.  The 
assessment was status post TAH.  

An October 1998 progress note from a private medical care 
provider shows that the veteran was referred by VA for the 
problem of urinary incontinence.  The veteran was a radio 
operator while she was in service.  It was noted that the 
veteran was quite active at home while working around the 
house.  She stated that she wore six pads per day for urinary 
incontinence.  Following testing, the veteran demonstrated 
genuine stress urinary incontinence.  Medications were 
prescribed.  

During VA spinal examination in November 1998, the veteran 
complained of a constant dull aching pain in her neck, which 
radiated down the posterior aspect of both arms into the 
palms of both hands.  The symptoms of the left upper 
extremity were worse than those of her right.  She also 
complained of some numbness and tingling in the ulnar three 
fingers of both hands.  Her neck pain was aggravated by 
sleeping, vacuuming, bending and lifting.  Her pain was 
partially relieved by bed rest and hot showers.  She stated 
that her symptoms were generally worse in the evenings, and 
she experienced severe pain once every 1-2 weeks, which might 
last as long as 2 days.  On physical examination, the veteran 
did appear to be in acute or chronic distress.  She walked 
with a normal gait; her posture was good.  There was no 
localized muscle spasm or localized tenderness.  She had full 
range of motion of the cervical spine, except for extension, 
which was 50 percent of normal.  Her reflexes, sensation and 
circulation were intact throughout both upper extremities.  
There was no evidence of muscle atrophy or weakness in the 
upper extremity.  The diagnosis was status postoperative 
laminectomy, cervical spine.   

The veteran was also examined later in November 1998 by VA 
for the cervical spine.  The veteran related her past 
treatment for cervical spine problems, and she indicated that 
she continued to have dull aching pain in the neck, which 
radiated into the left arm and occasionally the ring finger 
of the left hand.  She also described some dull cramping pain 
located in the palm of the left hand and some numbness and 
tingling in the first and second fingers.  She reported that 
she was unable to do any significant lifting or prolonged 
motions of flexion or extension of the neck.  Alleviating 
factors for pain included medication and applying heat to the 
area.  She stated that the symptoms had become progressively 
more severe in the past year.  

On physical examination, the veteran was in no acute 
distress.  Cervical range of motion was limited due to 
guarding by the veteran.  On palpation of the cervical spine, 
the examiner did not detect any significant paraspinous 
muscle spasm.  It appeared that the veteran was voluntarily 
guarding and holding her head in position.  Her strength was 
5/5 throughout the bilateral upper extremities.  Her left 
triceps reflex was decreased at 1.  Sensory examination 
revealed decreased pinprick in all but the 5th digit of the 
left hand and the 1st 2 digits and thumb of the right hand.  
The examiner noted that a review of recent x-rays was 
essentially unremarkable other than for some mild 
degenerative changes in the cervical spine.  Further testing 
was recommended, such as an electromyogram (EMG).  

On VA genitourinary examination in November 1998, it was 
noted that the veteran had a problem with urinary 
incontinence since about 1985.  She reported using about 5-6 
pads daily.  The assessment was that the veteran clearly had 
stress urinary incontinence.   

The veteran underwent a VA examination in January 1999.  A 
past history of TAH/BSO for pelvic adhesive disease was 
noted.  The pertinent diagnosis was stress urinary 
incontinence.  

In January 1999, treatment notes show that the veteran was 
noted to be menopausal.  

In February 1999, VA EMG and nerve conduction studies were 
accomplished.  The conclusion was that the study was normal, 
with no evidence of left cervical radiculopathy.  EMG study 
showed reduced recruitment in most of the muscles tested, 
probably because of pain related to the procedure.  There 
were no motor unit changes to suggest chronic denervation.  
Left ulnar study findings were normal.  

In March 1999, it was noted that the veteran did no work or 
exercise.  The veteran reported that if she did any work, she 
was in extreme pain with her neck and headaches.  The 
examiner's assessment was hyperlipidemia, obesity.  The 
examiner, a clinical dietitian, noted that the veteran took 
very little individual responsibility for change in her 
lifestyle due to disabilities.  The veteran sought management 
for her cervical spine disorder in April 1999.  Her chief 
complaint in May 1999 was of radiating pain in the neck, down 
the left arm and into the left hand.  She also had 
significant urinary urgency, status post hysterectomy.  An 
MRI revealed C5-6 osteophyte and disk causing foraminal 
stenosis, left worse than right.  The initial impression was 
C5-6 stenosis with radiculopathy but no myelopathy. 

The veteran was hospitalized at a VA facility in late May 
1999 for cervical foraminal stenosis with radiculopathy.  A 
C5-6 anterior cervical diskectomy fusion (ACDF) with 
instrumentation was accomplished.  At the time of 
hospitalization discharge, the veteran's activities were 
restricted to no heavy lifting, straining or driving.  
Records dated at the end of May 1999 show that the veteran 
was doing well, with very little pain.  In June 1999, good 
resolution of left arm pain was noted.  Left upper extremity 
strength was normal, significantly improved from the pre-
operative examination.  In July 1999, the veteran reported 
good resolution of left arm pain, with minimal 
musculoskeletal discomfort.  There was no neck pain.  Left 
upper extremity strength was normal.  X-rays revealed non-
fusion, but good position and alignment of bone graft and 
instrumentation.  The assessment was good post-operative 
recovery.  In July 1999, the veteran complained of increased 
irritability and frustration with physical limitation of the 
cervical collar.  She was concerned about the non-fusion.  
The pertinent assessments were chronic pain resolved and sub-
optimal compliance.  

The veteran was afforded a VA examination in November 1999 
for the purpose of the examiner responding to specific 
questions by the RO.  It was noted that the veteran continued 
to have urinary incontinence.  The veteran reported that she 
voided hourly and that she had urinary leakage.  She used 
about 6 pads a day.  As for employability, the examiner 
stated that the urinary frequency could create difficulties 
with that, but there were no contraindication to most jobs, 
just because of urinary leakage that could be managed with 
diapers and pads.  

On VA examination for the cervical spine in November 1999, 
the examiner noted that the veteran was status post cervical 
laminectomy of December 1995 and status cervical diskectomy 
and fusion of May 1999.  The veteran stated that the second 
surgery helped her arm pain and weakness of the left side, 
but she was not cured.  The veteran complained of neck pain, 
much worse than arm pain.  She was not on any type of 
prescription pain medications.  The examiner noted that the 
veteran's chart was reviewed prior to physical examination.  

Physical examination showed that range of motion of the 
cervical spine was accompanied by pain, especially with 
extension.  Strength in the upper extremities was 5/5 
bilaterally, including grip, biceps, triceps and deltoid.  
Sensation was intact throughout the upper extremities with 
the exception of some decreased sensation in the left C6 and 
T8 dermatome.  Reflexes were 1+ throughout the left upper 
extremity and 2+ in the biceps, brachial radialis and 1+ in 
the right triceps.  X-rays of the cervical spine showed 
status post ACDF with the bone graft and a small plate placed 
from C5-6.  

The impression was that the veteran had continued chronic 
neck pain as well as limited range of motion.  She was 
without objective neurological deficit.  She stated that her 
left upper extremity was much more useful than it was 
preoperatively.  The veteran appeared to be in some 
discomfort during the examination and might have difficulty 
in her activities of daily living secondary to pain and 
somewhat limited range of motion.  

A rating decision dated in January 2000 granted a temporary 
total rating for ACDF, C5-6 from May 26, 1999, through August 
1999.  A 10 percent rating was assigned effective September 
1, 1999, under DC 5010-5290.  

Analysis

A review of the record discloses that this veteran has 
submitted a well-grounded claim in that she has presented 
evidence of service-connected disabilities and assertions 
that such disabilities interfere with the ability to maintain 
gainful occupation.  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran was afforded multiple VA examinations 
during the pendency of her appeal.  The RO sought to obtain 
the requested medical opinions and any other relevant 
evidence.  As such, the VA's duty to assist has been 
satisfied.  

As noted above, service connection is in effect for stress 
urinary incontinence with decreased bladder capacity, 
evaluated as 60 percent disabling; status post total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
evaluated as 
50 percent disabling; and residuals of cervical surgery, with 
arthritic changes, evaluated as 10 percent disabling.  The 
combined disability evaluation has been 
70 percent since February 1, 1996, and 80 percent since 
November 6, 1996.  The veteran also receives special monthly 
compensation on account of the loss of a creative organ.  

The veteran contends that she is entitled to a total rating 
based on individual unemployability because her service-
connected disabilities prevent her from obtaining and 
maintaining substantially gainful employment.  The veteran 
specifically maintains that she had to quit her last job and 
her college attendance because of her neck. 

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (1999).  

For the above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  

A review of the record reveals that in this case, the rating 
for stress urinary incontinence with decreased bladder 
capacity is rated at 60 percent.  The veteran's combined 
rating is currently 80 percent.  Therefore, the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) have been met.  
What remains to be determined in this case is whether the 
veteran's service-connected disabilities render her 
unemployable without regard to advancing age or the effects 
of nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

Upon review of the above-reported evidence of record, the 
Board concludes that pathology attributable to the veteran's 
service-connected disabilities does not prevent her from 
obtaining and sustaining substantially gainful employment.  
Based on the medical evidence of record, the Board finds that 
the evidence in this veteran's case does not demonstrate that 
the veteran's service-connected disabilities are of such 
severity so as to render her unable to undertake some type of 
gainful employment.  Critical in the Board's decision in this 
case is the November 1999 VA medical opinion of record 
related to the veteran's ability or inability to maintain 
gainful employment due to her service-connected disabilities.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this, 
and in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of a medical expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Specifically, the November 1999 VA examiner was provided the 
opportunity to provide an opinion as to the effect of 
service-connected disability alone on the veteran's ability 
to perform substantially gainful employment.  The November 
1999 examiner pertinent to genitourinary disability 
acknowledged that the veteran's stress incontinence could 
certainly create difficulties in a work setting.  However, 
the examiner's opinion was that there were no 
contraindications to most jobs.  The examiner, in formulating 
his opinion, was aware of the veteran's past history of 
urinary incontinence and his recitation of medical history 
was consistent with the prior medical records cited above.  
Further, the medical records as well as this VA examiner 
found no other disability related to the TAH/BSO.  In light 
of the high probative value of this opinion, the Board finds 
that medical records do not support a finding of 
unemployability to the extent of these service-connected 
disabilities.  

The veteran has specified that her cervical spine disability 
prevents her from working.  It is noted that a VA examiner in 
November 1999 noted that the veteran might have difficulty in 
her activities of daily living secondary to neck pain.  The 
examiner made no mention that the pain precluded all forms of 
activity or employment.  Similarly, when the veteran was 
released from hospitalization in May 1999, the activity 
restrictions did not include working.  

Following her laminectomy, the medical specialist noted that 
the veteran would require 3 weeks of special help.  The Board 
notes that the veteran was then granted a temporary total 
rating based on convalescence for at least this specific 
period.  She also was granted a temporary total rating based 
on the need for convalescence following her ACDF.  No other 
medical report following those surgeries or otherwise 
indicates that the veteran is precluded from performing 
substantial gainful employment.  

The RO also sought to obtain information concerning the 
reasons for termination from the veteran's former employment.  
In March 1998, the employer simply stated that the veteran 
quit.  As there is no reference to the veteran's 
disabilities, this information is of no probative value.  In 
July 1998, an employer cited to the "physical challenges" of 
the job as reason for the veteran's short duration at that 
place of employment.  While this statement provides some 
weight to the veteran's claim, it is also consistent with the 
medical statements that recognize that certain types of 
employment would pose difficulties.  To that extent, it is 
not persuasive to the claim.  

The Board also notes that a private doctor commented in a 
February 1997 letter that the veteran stopped attending her 
college classes and that she had neck problems.  However, 
this statement is of low probative value and is outweighed by 
other medical evidence and opinions since it does not address 
the topic of employability and the effects of employment by 
the service-connected disorders.   

The veteran's current rating for her cervical spine 
disability is 10 percent.  Under DC 5290, a 10 percent rating 
is warranted when limitation of the cervical spine is slight.  
The examiner in November 1999 noted that there remained 
"somewhat" limited range of motion, status post surgery.  
This evidence, descriptive of the degree of severity of the 
cervical spine disorder, also does not tend to support a 
finding that the service-connected disability precludes all 
forms of employment, consistent with the veteran's past 
experience.  38 U.S.C.A. § 1155 (West 1991).  Thus, although 
it appears that the veteran would be limited in some 
capacity, there is no evidence that the veteran would be 
precluded from obtaining and retaining gainful employment of 
some nature. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  In this case, the Board places high 
probative value on the opinion of the VA examiner who opined 
that there were no contraindications to most jobs pertinent 
to the veteran's residual disability from TAH/BSO, including 
incontinence.  

Despite the veteran's contentions that her cervical spine 
disability prevents her from working, the Board places 
greater weight on the conclusions and findings drawn by 
medical personnel.  In this case, no opinion from medical 
experts concludes that the veteran's symptoms preclude her 
from performing all forms of gainful employment.  

In light of the above, the Board has found that the veteran 
in this case has not demonstrated entitlement to a total 
rating based on individual unemployability.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  It is clear from the veteran's 
statements that she sincerely recognizes that she has 
limitations in her abilities due to service-connected 
disability.  While the Board acknowledges that the veteran 
has problems to contend with, the competent and probative 
medical evidence of record demonstrates that the veteran's 
service-connected disabilities do not prevent her from 
obtaining and maintaining substantially gainful employment 
for which she has the education and background to pursue.  As 
noted above, the medical opinions of record as related to the 
veteran's service-connected disabilities, do not document 
that the service-connected disabilities are of such severe 
symptomatology so as to preclude the veteran's ability to 
pursue substantially gainful employment.  38 C.F.R. §§ 3.340, 
3.41, 4.16(a).  Accordingly, a total rating based on 
individual unemployability in this case is not warranted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

